Citation Nr: 1222175	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for right eye blindness.  Jurisdiction over the Veteran's claim has remained with the RO in New York, New York.

In October 2011, the Board remanded the Veteran's claim for a hearing before the Board.  The Veteran subsequently withdrew his hearing request in a written statement dated in February 2012.  38 C.F.R. § 20.704 (2011).  Therefore, the Board will proceed with adjudication of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a right eye disability.  Specifically, the Veteran asserts that, because he was accepted into service with a preexisting right eye disability that he contends prevented him from having military career, and because he opted to forego college, he should be compensated.

Preliminarily, it should be noted that veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259  (1999) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

Here, the Veteran had a preexisting right eye disability noted when he was examined and accepted into service.

Where a "preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but ... may bring a claim for service-connected aggravation of that disorder."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  In such a situation, the presumption of aggravation under 38 U.S.C. § 1153 will apply, but the burden of proving an increase in disability during service and, thus, aggravation, falls to the appellant.  Id. (citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994)).  A preexisting injury or disease will be considered to have been aggravated where there is an increase in disability during a veteran's active military service.  See 38 U.S.C. § 1153. Temporary flare-ups of symptoms during service will not constitute aggravation. See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b) (2011).

Specifically, service treatment records show that during entrance examination in December 1955, the Veteran was noted to have sustained injury to his right eye from a stone 13 years prior and to have only light perception in his right eye.  On ophthalmologic evaluation, the examiner was unable to visualize the disc of the right eye, and there was no reaction to light or accommodation.  Marked pigmentation was noted, and the examiner indicated "rupture iris fixed."  The Veteran was found qualified for entrance into service but was assigned a physical profile of 3 for the eyes.  

Thereafter, in May 1956, the Veteran complained of eye pain with reading.  An eye strain was diagnosed and the Veteran was referred to an eye clinic.  Examination revealed normal tension in the right eye and 20/20 vision in the left eye without refraction error.  No eye pathology was found.  In September 1956, the Veteran complained of pain in both eyes and blurring vision in the left eye.  It was also noted that his right eye sight was impaired from old trauma.  The Veteran was referred for an ophthalmology consultation which resulted in a diagnosis of a traumatic cataract in the right eye.  In April 1957, the Veteran complained of eye trouble, although it was noted that the old right eye injury as described on his physical was unchanged.  The Veteran felt that his eye disability might qualify him for discharge, and he was merely inquiring.  The examiner's impression was that the Veteran's right eye disability was not disqualifying.  Thereafter, the Veteran underwent examination for the purposes of separation in October 1958, at which time he wrote that he was in good health except for possible trouble in the right eye.  It was noted that the Veteran was hit in the eye with a stone and had light perception only in the right eye.  Defective vision was noted and a physical profile of 3 was assigned for the eyes.  In December 1958, the Veteran certified that there had been no change in his condition since his October 1958 examination.

Service personnel records also show that, throughout his period of service, the Veteran was assigned a 3 profile for right eye blindness and defective vision, which were noted to be permanent but not disqualifying.  Due to the right eye disability, limitations were imposed relating to firing weapons, driving government vehicles, and performing duties that would endanger the vision of the Veteran's good eye.  However, the Veteran was found able to perform duties not requiring bi-nocular vision.

The Veteran was afforded a VA examination in March 2008 during which he reported that, as a child, he was hit in the eye with a stone thrown by another child.  Immediately after the injury, he noticed a mark decline in vision in that eye.  However, his condition had remained stable since onset.  Following clinical evaluation of the Veteran and a review of the claims file, the examiner diagnosed traumatic optic neuropathy versus retinal artery occlusion secondary to remote blunt trauma to the right eye.  The examiner opined that the Veteran's right eye blindness was not caused by or a result of his active service, including eye treatment therein.  Instead, the examiner found that treatment during service was secondary to a preexisting right-sided ocular occlusion.  In support of the opinion, the examiner stated that the Veteran reported that his loss of vision occurred after trauma to the right eye prior to service.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, although the Veteran was already afforded a VA examination relating to his service connection claim, the Board finds that remand is necessary for a new opinion.  As noted by the Veteran's service representative in the June 2012 written brief, the March 2008 examiner did not provide an opinion on whether the Veteran's preexisting right eye disability was aggravated by his active service.  Absent such an opinion, the record does not contain sufficient detail for the Board to make an informed decision on the Veteran's service connection claim at this time.  

The Board also notes that there may be outstanding private medical records pertinent to the Veteran's claim.  In October 2007, the Veteran identified a private provider from whom he received treatment for his eye disability, and he submitted an authorization for the release of those private records.  In response to VA's request, the private provider submitted only one record dated in October 2007.  That record suggests that the Veteran likely had earlier treatment.  Additionally, the March 2008 VA examiner noted that outside ophthalmology records were not available, but not needed to answer the service connection question.  Parenthetically, the Board notes that to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  Regardless, as there appear to be outstanding private medical records relating to the Veteran's claim, the Board finds that remand is necessary to ensure a complete record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any records that are not already of record pertaining to treatment for his right eye disability prior to and since his discharge from service.  

All attempts to fulfill this development should be documented in the claims file. If, after making reasonable efforts to obtain named non federal records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a VA examination concerning his claim for service connection for a right eye disability.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and included in the examination report. 

In particular, the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e. 50 percent or greater possibility) that the Veteran's preexisting right eye disability permanently increased in severity during service.  

If the examiner determines that the Veteran's preexisting right eye disability did increase in severity during service, the examiner must state whether it is clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease.  The examiner must provide a complete rationale for any stated opinion.

If the examiner determines that the Veteran has any other current right eye disability that did not preexist his entrance to service, the examiner should indicate whether that condition is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, to include the episodes of in-service treatment for eye problems.  In responding to this question, the examiner should consider the Veteran's comments regarding continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.  

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and re-adjudicate the issue of service connection for a right eye disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

